
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1934
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2011
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To improve certain administrative
		  operations of the Library of Congress, and for other purposes.
	
	
		1.Permitting use of proceeds
			 from disposition of surplus or obsolete personal property
			(a)Disposition of
			 propertyWithin the limits of
			 available appropriations, the Librarian of Congress may dispose of surplus or
			 obsolete personal property of the Library of Congress by interagency transfer,
			 donation, sale, trade-in, or other appropriate method.
			(b)Use of
			 proceedsAny amounts received by the Librarian of Congress from
			 the disposition of property under subsection (a) shall be credited to the funds
			 available for the operations of the Library of Congress, and shall be available
			 to acquire the same or similar property during the fiscal year in which the
			 amounts are received and the following fiscal year.
			(c)Effective
			 dateThis section shall apply with respect to fiscal year 2012
			 and each succeeding fiscal year.
			
	
		
			Passed the House of
			 Representatives June 16, 2011.
			Karen L. Haas,
			Clerk
		
	
